Filed 4/19/22 P. v. Cooks CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B311550

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA027273)
           v.

 WILLIE JAMES COOKS,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Chet Taylor, Judge. Affirmed in part and
reversed in part with directions.
      Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.
                             ____________________________
       Defendant Willie James Cooks appeals from the trial
court’s denial of his petition for resentencing under Penal Code1
section 1170.95. In his original trial, defendant was convicted of
murder and attempted murder, after the jury had been
instructed on theories of both malice aforethought and the
natural and probable consequences doctrine. The jury further
found defendant in committing the murder intentionally inflicted
death by discharging a firearm from a motor vehicle, and in
committing the attempted murder intentionally inflicted great
bodily injury by discharging a firearm from a motor vehicle. In
denying defendant’s section 1170.95 petition, the trial court
concluded the true findings on the firearm allegations established
defendant was the actual killer and ineligible for resentencing.
       We agree with the trial court that the jury, in finding that
defendant intentionally inflicted death when committing the
murder, necessarily found defendant committed the murder with
malice aforethought, rendering that count ineligible for
resentencing under section 1170.95. On the limited record before
us, however, we cannot conclude the jury necessarily found
defendant acted with malice aforethought as to the attempted
murder count. It is conceivable the jury found defendant merely
intended to participate in an assault, with the intent to injure,
not kill, but nonetheless was liable under the natural and
probable consequences doctrine because his confederate acted
with intent to kill. Accordingly, we reverse the trial court’s order
as to the attempted murder count and remand for further
proceedings under section 1170.95.



      1   Unspecified statutory citations are to the Penal Code.




                                     2
                  FACTUAL BACKGROUND
       We paraphrase the factual recitation from our opinion in
defendant’s direct appeal, People v. Cooks (Oct. 4, 1993, B063083)
[nonpub. opn.].2 Defendant and Michael Twyman were members
of rival gangs. On October 12, 1990, Twyman was riding on a
motorcycle. He saw defendant sitting in a car. Defendant
pointed a gun at him and shots rang out. One shot hit Yvonne
Edna Walters, a pedestrian, who died from the wound an hour
later. Another shot struck Twyman in the back. As a result of
the injury, doctors had to remove Twyman’s spleen, pancreas,
and kidney. Investigators later determined that Walters was
shot with a .38-caliber bullet, and Twyman was shot with a
.45-caliber bullet.
       Although the full trial record is not in the record of this
appeal, based on the prosecutor’s closing argument it was
conceded there was a second person in the car along with
defendant.




      2 Amendments to section 1170.95 effective January 1,
2022, arguably limit consideration of prior appellate opinions to
“the procedural history of the case,” and not the factual
summaries. (§ 1170.95, subd. (d)(3); Stats. 2021, ch. 551, § 2;
see People v. Clements (2022) 75 Cal.App.5th 276, 292 [“the
Legislature has decided trial judges should not rely on the factual
summaries contained in prior appellate decisions when a
section 1170.95 petition reaches the stage of a full-fledged
evidentiary hearing”].) We provide this factual summary for
context, but do not rely upon it in reaching our holding.




                                    3
               PROCEDURAL BACKGROUND

1.    Trial and original judgment
       At trial, the jury was instructed on murder and attempted
murder with malice aforethought. The jury was instructed on
both express and implied malice. As to the murder charge, the
trial court instructed on the lesser included offenses of
involuntary manslaughter and assault with a firearm, and as to
the attempted murder charge instructed on the lesser included
offense of assault with a firearm.
       The jury also was instructed on aider and abettor liability.
Among those instructions was the following: “One who aids and
abets is not only guilty of the particular crime that to his
knowledge his confederates are contemplating committing, but he
is also liable for the natural and probable consequences of any
criminal act that he knowingly and intentionally aided and
abetted. You must determine whether the defendant is guilty of
the crime originally contemplated, and, if so, whether [murder
and attempted murder] was a natural and probable consequence
of such originally contemplated crime.” This instruction was
given presumably because the prosecutor argued in closing that
even if the second person in the car shot the victims, and
defendant was merely the driver, defendant nonetheless was
guilty of murder and/or attempted murder as an aider and
abettor.
       The jury further was instructed on two firearm
enhancements both to be applied to the murder and attempted
murder counts. One was for personal use of a firearm under
section 12022.5, subdivision (a). The other firearm enhancement
was under section 12022.55. The instruction on that latter
enhancement provided, in relevant part, “you must determine



                                    4
whether or not . . . defendant, with the specific intent to inflict
such injury or death, did personally inflict great bodily injury or
death on some person . . . as a result of discharging a firearm
from a motor vehicle.”
       As to the attempted murder count, the jury also was
instructed, pursuant to the enhancement under section 12022.7,
to determine whether “defendant, with the specific intent to
inflict such injury, did personally inflict great bodily injury[ ] on
Michael Twyman . . . .”
       The jury convicted defendant of first degree murder and
willful, deliberate, and premeditated attempted murder. The
jury found true the allegations under section 12022.5,
subdivision (a) that in committing each offense, defendant
personally used a firearm. As to the murder count, the jury also
found true “the allegation that in the commission . . . of the above
offense the defendant . . . , with the intent to do so, inflicted great
bodily injury and death upon Yvonne Edna Walters as a result of
discharging a firearm from a motor vehicle in violation of
Penal Code section 12022.55.”
       As to the attempted murder count, the jury found true “the
allegation that the defendant . . . , with the intent to do so,
inflicted great bodily injury on Michael Twyman as a result of
discharging a firearm from a motor vehicle in violation of
Penal Code section 12022.55.” The jury also found true “the
allegation that in the commission . . . of the above offense the said
defendant . . . , with the intent to inflict such injury, personally
inflicted great bodily injury upon Mich[ae]l Twyman . . . within
the meaning of Penal Code section 12022.7.”
       The trial court’s judgment is not in the record before us.
Defendant represented below, however, that he was sentenced to




                                      5
30 years to life for the murder, and life plus three years for the
attempted murder. Defendant’s specific sentence is not at issue
in this appeal.

2.    Petition for resentencing
       In January 2021, counsel retained by defendant filed a
petition for resentencing under section 1170.95. The petition
contended defendant was eligible for resentencing because the
trial court instructed the jury on the now-invalid natural and
probable consequences doctrine, and the prosecutor relied on that
theory in arguing that defendant was culpable for the charged
offenses. Attached to the petition were, inter alia, the verdict
forms, jury instructions, and prosecutor’s closing argument from
defendant’s trial.
       According to a colloquy between the trial court and a
deputy district attorney, the attorney who filed the petition
indicated she was hired solely for that purpose and did not wish
to further represent defendant in the proceedings. The record
does not indicate the trial court appointed new counsel, or that
the parties filed any further briefing.
       On February 25, 2021, the trial court “summarily” denied
the petition, finding defendant “has failed to state a prima facie
case and is not entitled to relief as a matter of law.” The trial
court concluded the jury’s true findings that defendant personally
used a firearm and personally inflicted great bodily injury
indicated the jury found him to be the actual killer, and therefore
he was ineligible for resentencing under section 1170.95.
       Defendant timely appealed. We appointed counsel, who
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436,
raising no issues and asking the court to conduct an independent
review of the record. At our invitation, defendant filed a



                                    6
supplemental brief. Upon reviewing the record and the
supplemental brief, we requested and received further briefing on
several issues. Those issues are: Did the trial court commit
reversible error by failing to appoint counsel; did the true
findings on the enhancements render defendant ineligible for
relief under section 1170.95; assuming the enhancements did not
render defendant ineligible for relief, was there any other basis to
conclude he failed to make a prima facie showing of entitlement
to relief; and what impact did amendments to section 1170.95
effective January 1, 2022 have on the case?

                           DISCUSSION

A.    Applicable Law
        To be convicted of murder, a jury ordinarily must find that
the defendant acted with the requisite mental state, known as
“ ‘malice aforethought.’ ” (People v. Chun (2009) 45 Cal.4th 1172,
1181, quoting § 187, subd. (a).) “ ‘ “[M]alice may be express or
implied. It is express when there is manifested a deliberate
intention unlawfully to take away the life of a fellow creature.”
[Citation.] It is implied when the defendant engages in conduct
dangerous to human life, “ ‘knows that his conduct endangers the
life of another and . . . acts with a conscious disregard for life.’ ”
[Citation.]’ [Citation.]” (People v. Smith (2021) 70 Cal.App.5th
298, 308.)
        “[U]ntil recently, when a person aided and abetted a
nonhomicide crime that then resulted in a murder, the natural
and probable consequences doctrine allowed him or her to be
convicted of murder without personally possessing malice
aforethought.” (People v. Gentile (2020) 10 Cal.5th 830, 845
(Gentile).) Under the natural and probable consequences




                                     7
doctrine, “an accomplice is guilty not only of the offense he or she
directly aided or abetted (i.e., the target offense), but also of any
other offense committed by the direct perpetrator that was the
‘natural and probable consequence’ of the crime the accomplice
aided and abetted (i.e., the nontarget offense).” (Id. at p. 843.) In
the case of a homicide, then, “[s]o long as the direct perpetrator
possessed malice, and the killing was a natural and
probable consequence of the crime the defendant aided and
abetted,” the defendant is culpable for murder regardless of
“whether the defendant intended to kill or acted with conscious
disregard for human life.” (Id. at p. 845.)
      “Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437) amended section 188 to provide that ‘[e]xcept as stated
in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.’ (Stats. 2018, ch. 1015, § 2.) The
amendment effectively ‘eliminates natural and probable
consequences liability for first and second degree murder.’
[Citation.]”3 (People v. Garrison (2021) 73 Cal.App.5th 735, 742
(Garrison).)
      Senate Bill No. 1437 also enacted section 1170.95, which
provides a procedure by which a person convicted of murder
under a theory invalidated under Senate Bill No. 1437, including
the natural and probable consequences doctrine, may petition to
vacate the conviction. (Gentile, supra, 10 Cal.5th at p. 843;

      3   Senate Bill No. 1437 also amended section 189 to limit
liability for felony murder except in specified circumstances. (See
§ 189, subd. (e); Stats. 2018, ch. 1015, § 3.) Felony murder is not
at issue in this case.




                                     8
§ 1170.95, subd. (a)(3).) Senate Bill No. 775 (2021–2022 Reg.
Sess.) (Senate Bill No. 775) amended 1170.95 effective January 1,
2022 to expand its reach to defendants convicted of attempted
murder and manslaughter. (§ 1170.95, subd. (a); Stats. 2021,
ch. 551, § 2.)
       Upon receipt of a complying petition under section 1170.95,
the trial court must appoint counsel, allow briefing, and then
determine if the petitioner has made a prima facie showing that,
inter alia, “[t]he petitioner could not presently be convicted of
murder or attempted murder” under the amendments to the
Penal Code enacted under Senate Bill No. 1437. (§ 1170.95,
subds. (a)(3), (c).)
       In making the prima facie determination, the trial court
must “ ‘ “take[ ] [the] petitioner’s factual allegations as true and
make[ ] a preliminary assessment regarding whether the
petitioner would be entitled to relief if his or her factual
allegations were proved. . . .” ’ [Citation.]” (People v. Lewis
(2021) 11 Cal.5th 952, 971 (Lewis).) “ ‘[A] court should not reject
the petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citation.]” (Ibid.) The
court may rely on the record of conviction in making the prima
facie determination, however, and “ ‘if the record, including the
court’s own documents, “contain[s] facts refuting the allegations
made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.” ’ [Citation.]”
(Ibid.)
       If the petitioner makes a prima facie showing, the trial
court must issue an order to show cause, then hold an evidentiary
hearing to determine whether to vacate the conviction.
(Garrison, at p. 743; § 1170.95, subds. (c), (d).) At that hearing,




                                    9
the trial court “act[s] as an independent fact finder[ ] to
determine beyond a reasonable doubt whether defendant is guilty
of murder under a valid theory of murder.” (Garrison, at p. 745;
see § 1170.95, subd. (d)(3) [“the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is guilty of murder or attempted murder under
California law as amended by the changes to Section
188 or 189 made effective January 1, 2019”].)

B.    The Record Of Conviction Establishes That
      Defendant Is Ineligible For Resentencing On The
      Murder Conviction As A Matter Of Law
       We conclude the trial court properly found defendant
ineligible for resentencing on his murder conviction. Although in
defendant’s original trial the jury was instructed on the natural
and probable consequences doctrine, the record of conviction
establishes that the jury did not rely on that theory to convict
defendant of murder. This is evident from the jury’s true findings
on the firearm enhancement under section 12022.55. As to that
enhancement, the verdict form indicates the jury found
defendant, “with the intent to do so, inflicted great bodily injury
and death upon Yvonne Edna Walters as a result of discharging a
firearm from a motor vehicle.” The finding that defendant “with
the intent to do so, inflicted . . . death” is a finding that defendant
acted with intent to kill, the essence of express malice
aforethought. (See People v. Soto (2018) 4 Cal.5th 968, 976.)
Thus, defendant’s murder conviction remains valid despite the
changes to section 188 and 189, and he is ineligible for relief on
that conviction under section 1170.95.
       Defendant argues the jury’s findings do not establish he
was the sole shooter and actual killer. The jury found defendant



                                     10
“inflicted . . . death upon” Walters by discharging a firearm, thus
clearly finding that defendant was the actual killer. It is
irrelevant if defendant was the sole shooter or someone else
joined him in shooting at the victim.
       Defendant cites our opinion in People v. Offley (2020)
48 Cal.App.5th 588 (Offley) as an example of a case holding that a
true finding under a different firearm enhancement did not
preclude eligibility for resentencing under section 1170.95.
Offley, however, is inapposite as to defendant’s murder
conviction.
       Offley was convicted of murder, attempted murder, and
shooting at an occupied motor vehicle after he and several fellow
gang members fired shots into a vehicle, killing one occupant and
seriously wounding another. (Offley, supra, 48 Cal.App.5th at
pp. 592–593.) The jury had been instructed on the natural and
probable consequences doctrine in cases of conspiracy, thusly:
“ ‘A member of a conspiracy is not only guilty of the particular
crime that to his knowledge his confederates agreed to and did
commit, but is also liable for the natural and probable
consequences of any crime of a co–conspirator to further the
object of the conspiracy, even though that crime was not intended
as a part of the agreed upon objective and even though he was
not present at the time of the commission of that crime.’ ” (Id. at
p. 593.) The prosecutor argued to the jury that it could convict on
the basis of this instruction, stating “that the ‘common design of
[the] conspiracy’ was ‘assault with a firearm,’ and that any
member of the conspiracy was ‘guilty of, not only that particular
crime, but also the natural and probable consequence of any
crime of the co-conspirator.’ ” (Id. at p. 599.)




                                   11
       Following passage of Senate Bill No. 1437, Offley petitioned
for resentencing under section 1170.95. (Offley, supra,
48 Cal.App.5th at p. 594.) The trial court denied the petition
without appointing counsel or holding a hearing because the jury
had found true allegations supporting an enhancement under
section 12022.53, subdivision (d). (Offley, at p. 597.) Section
12022.53, subdivision (d) imposes a 25-year-to-life enhancement
if the defendant, in the commission of certain enumerated
felonies, “personally and intentionally discharges a firearm and
proximately causes great bodily injury . . . or death.” The trial
court concluded these findings precluded relief under section
1170.95. (Offley, at p. 594.)
       We reversed. We noted that the enhancement under
section 12022.53, subdivision (d) requires that the defendant
“intended to discharge a firearm, but does not refer to an ‘intent
to achieve any additional consequence.’ [Citation.] It is thus a
general intent enhancement, and does not require the
prosecution to prove that the defendant harbored a particular
mental state as to the victim’s injury or death.” (Offley, supra,
48 Cal.App.5th at p. 598.) “Because an enhancement under
section 12022.53, subdivision (d) does not require that the
defendant acted either with the intent to kill or with conscious
disregard to life, it does not establish that the defendant acted
with malice aforethought.” (Ibid.)
       We therefore “c[ould not] exclude the possibility that the
jury believed Offley acted without intending to kill [the victim] or
consciously disregarding that risk. The jury might have
concluded that Offley intended to take part in a conspiracy to
commit assault with a firearm, or to fire into an occupied vehicle,
with the aim of either injuring or merely frightening [the victim].




                                   12
The jury could have then concluded that [the victim’s] death was
the natural and probable consequence of the conspiracy and
convicted him of murder without finding beyond a reasonable
doubt that he acted with malice aforethought.” (Offley, supra,
48 Cal.App.5th at p. 599.)
       Offley concerned a different enhancement from the
enhancement at issue here. The jury’s true findings on the
section 12022.53, subdivision (d) enhancement in Offley
established only that the jury found the defendant had
intentionally fired a gun, but not that he did so with intent to kill
or a conscious disregard for life. Here, as we have explained, the
true findings on the section 12022.55 firearm enhancement on
the murder charge included a finding that defendant intended to
kill. The finding of intent missing from the enhancement in
Offley was present here, rendering defendant ineligible for relief
on the murder conviction.
       Because defendant is ineligible for relief on the murder
conviction as a matter of law, any error in the trial court reaching
that determination before appointing counsel was harmless.
(People v. Mancilla (2021) 67 Cal.App.5th 854, 863; see Lewis,
supra, 11 Cal.5th at p. 973 [failure to appoint counsel under
section 1170.95 is state law error subject to harmless error
analysis].)

C.    The Record Of Conviction Does Not Render
      Defendant Ineligible For Relief As To His Attempted
      Murder Conviction
       Although defendant is ineligible for resentencing on his
murder conviction, the record of conviction does not render him
ineligible as to his attempted murder conviction.




                                    13
      At the time the trial court denied defendant’s section
1170.95 petition, the relief available under that statute applied
only to those convicted of murder, not attempted murder. (See
§ 1170.95, former subd. (a) (Stats. 2018, ch. 1015, § 4.) As
discussed, Senate Bill No. 775 expanded section 1170.95 to apply
to convictions for attempted murder as well.
      At least two courts have concluded Senate Bill No. 775’s
expansion of section 1170.95 to include attempted murder applies
retroactively to judgments not yet final as of the effective date of
the amendments. (People v. Porter (2022) 73 Cal.App.5th 644,
651–652; People v. Montes (2021) 71 Cal.App.5th 1001, 1006–
1007.) This conclusion makes particular sense in the context of
section 1170.95 petitions, which could simply be refiled under the
current law were we to deny them on the basis of the prior law.
For the sake of judicial economy, if nothing else, we will apply the
amended, current version of section 1170.95 to this appeal, in
which judgment is not yet final.
      We now turn to the question of whether the record of
conviction precludes eligibility for resentencing on the attempted
murder charge. We conclude it does not. Whereas the true
finding on the section 12022.55 enhancement on the murder
charge included a finding that defendant acted with intent to kill,
the true finding on that same enhancement on the attempted
murder charge stated only that defendant had acted with intent
to cause great bodily injury, not intent to kill.
      In Offley, in which the jury found Offley had caused great
bodily injury by firing a gun, we held it was conceivable the jury
concluded that Offley nonetheless did not intend to kill, but only
to “take part in a conspiracy to commit assault with a firearm . . .
with the aim of either injuring or merely frightening” the victim.




                                   14
(Offley, supra, 48 Cal.App.5th at p. 599.) In that event, the jury
would have convicted Offley of murder not because he acted with
malice aforethought, but because the victim’s death “was the
natural and probable consequence of the conspiracy.” (Ibid.)
       Here, too, the jury was instructed on the lesser offense of
assault with a firearm as well as the natural and probable
consequences doctrine. As in Offley, it is conceivable the jury
found that defendant intended to participate only in an assault
with a firearm, and fired at Twyman with an intent to injure, not
kill. If the other occupant of the vehicle, however, fired at
Twyman with intent to kill, thus committing attempted murder,
the jury could extend that liability to defendant under the
natural and probable consequences doctrine, despite defendant’s
lack of malice aforethought.
       We acknowledge that someone who fires a gun at another
with the intent to cause great bodily injury, as the jury found
defendant did, may be acting with a conscious disregard of
danger to life, thus acting with implied malice. As we noted in
Offley, however, a finding of implied malice “requires
‘ “examining the defendant’s subjective mental state to see if he
or she actually appreciated the risk of his or her actions.”
[Citation.] “It is not enough that a reasonable person would
have been aware of the risk.” ’ [Citation.]” (Offley, supra,
48 Cal.App.5th at p. 598.) Thus, although firing a gun at
someone with an intent to cause great bodily injury is objectively
a life-endangering act, a finding that someone committed that act
does not necessarily indicate a finding that the perpetrator
subjectively appreciated the risk. Here, we cannot conclude
based on the verdict forms and the jury instructions that the jury
did not fall back on the natural and probable consequences




                                   15
doctrine rather than make findings as to defendant’s subjective
mental state.
       The Attorney General argues the jury could not have found
defendant was an aider and abettor because the true findings on
the enhancements establish defendant was the direct
perpetrator. As we have explained, however, it is possible for the
jury to have found defendant, in firing at Twyman, to be directly
culpable for assault while simultaneously being vicariously
culpable under the natural and probable consequences doctrine
for the attempted murder perpetrated by his confederate.
Although the Attorney General argues the record of conviction
establishes defendant was the “sole shooter,” the jury’s finding
that defendant shot and injured Twyman does not obviate the
possibility that defendant’s confederate also shot at Twyman.
       The Attorney General cites People v. Cornelius (2020)
44 Cal.App.5th 54 for the proposition that a jury’s finding that a
defendant personally used a firearm establishes he was the
actual killer and thus ineligible for relief under section 1170.95.
Cornelius contains no discussion of the jury instructions given in
that case or the content of the verdict forms apart from the jury
finding true the allegations under sections 12022.5, subdivision
(a)(1) and 12022.53, subdivision (d). (Cornelius, at p. 56.) We
therefore cannot discern if the circumstances of Cornelius are
analogous to those of the instant case, and on that basis decline
to apply its holding.
       Also unavailing to the Attorney General is our decision in
Garrison, in which we concluded the evidence presented in a
hearing under section 1170.95, subdivision (d), including
evidence that the defendant had pleaded to personal use of a
firearm, established the defendant was the “actual killer” and




                                   16
thus ineligible for resentencing. (Garrison, supra, 73 Cal.App.5th
at p. 743.) Here, there has been no evidentiary hearing, and thus
no opportunity for the trial court to determine as an independent
factfinder the circumstances of the underlying offenses. Thus,
while in Garrison we held “[t]he record supports only one
conclusion,” namely that Garrison was the direct perpetrator and
actual killer (ibid.), here the limited record before us supports at
least two conclusions, one of which is that the jury convicted
defendant of attempted murder under the natural and probable
consequences doctrine. We therefore cannot hold at this early
stage of the proceedings that defendant is ineligible for
resentencing on his attempted murder conviction. The trial court
may draw its own conclusions on a more complete record
following an evidentiary hearing under section 1170.95,
subdivision (d).




                                   17
                          DISPOSITION
       The order is affirmed to the extent it denies defendant’s
petition as to his conviction for murder. The order is reversed to
the extent it denies defendant’s petition as to his conviction for
attempted murder. The trial court is instructed to appoint
counsel for defendant, issue an order to show cause, and conduct
further proceedings in accordance with Penal Code
section 1170.95.
       NOT TO BE PUBLISHED.




                                          BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   18